Citation Nr: 1241546	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  07-17 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for joint pain of the bilateral shoulders, elbows and fingers, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to June 1985 and from September 1988 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in August 2008.  A copy of the transcript is associated with the claims file.

In a March 2009 decision, the issues of entitlement to service connection for bilateral hearing loss and entitlement to a compensable rating for the service-connected hiatal hernia and positional gastroesophageal reflux disease (GERD) were dismissed as withdrawn.  The remaining issues of entitlement to service connection for joint pain and popping of the right shoulder, left shoulder, right elbow, left elbow, fingers of the right hand, and fingers of the left hand were remanded back to the RO, via the Appeals Management Center (AMC) for additional development.

The Veteran previously sought entitlement to service connection for a testicular cyst.  His claim was denied in March 2007 and notice of the denial was issued by the RO that same month.

In an April 2008 statement and a statement received at the Board in June 2009, the Veteran reiterated his belief that service-connected is warranted for his testicular cyst.  These statements are construed as a claim to establish service connection for a testicular cyst.  As the claim has not yet been developed or certified on appeal it is referred to the RO for appropriate action.

In October 2009, the Veteran submitted a VA Form 21-0820 indicating that he wished to file a claim for an increased rating for his service-connected lumbar spine disability.  The matter is referred to the RO for appropriate action.  

Finally, in a May 2011 rating decision, the RO granted service connection for left elbow lateral epicondylitis, with a noncompensable rating assigned effective from October 19, 2005.  


FINDINGS OF FACT

1.  The Veteran served on active duty in the Southwest Asia Theater of Operations from November 2003 to February 2004 and from January 2005 to May 2005.

2.  The competent medical and lay evidence is credible, and establishes that it is at least as likely as not that the Veteran has joint pain and popping of the shoulders, elbows and fingers that is, as likely as not, a symptom of an undiagnosed illness that had its onset during active service. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran has an undiagnosed illness manifested by unexplained chronic joint pain and popping in the shoulders, elbows and fingers which is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101 , 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grant of service connection for an undiagnosed illness manifested by unexplained chronic joint pain and popping in the shoulders, elbows and fingers constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran's service treatment records (STRs) are negative for any evidence of treatment for complaints of any type of shoulder, elbow, or fingers problems.  The first reference to any type of problem with his shoulders, elbows, or fingers came when he was being processed for his retirement in September 2005.  The Veteran told the examiner that he had problems that had not been addressed in the past.  In particular, he said that he had multi-joint pain for approximately one year.  He said that taking Motrin helped with the pain.  He said the pain included his fingers and elbows.  The Veteran also said he had occasional popping with his shoulders.  He denied pain or any trauma involving the shoulders.  The Veteran said he was not seeking treatment for any of his complaints; he just wanted them noted in his record.  No specific assessment was provided in regard to the Veteran's complaints involving his shoulders, elbows, and fingers. 

The Veteran's STRs also show that he was deployed to Southwest Asia from November 2003 to February 2004 and from January 2005 to May 2005.  His DD 214, for a period of service from September 1988 to December 2005, reflects that the Veteran was awarded a Southwest Asia Service Medal with one oak leaf cluster. 

The Veteran submitted his claim for VA disability compensation in October 2005.  He was not retired from service until December 2005.  Among the various issues listed for service connection were joint pain of the shoulders, elbows, and fingers, and popping of the shoulders. 

The RO wrote to the Veteran and advised him of the information/evidence needed to substantiate his claim in March 2006.  The Veteran responded that he had no additional information/evidence to submit other than service treatment records if necessary.  The Veteran was afforded a VA general medical examination in April 2006.  He complained of joint pain and stiffness involving his elbows, and shoulders.  No findings were reported for those complaints. 

The Veteran was afforded a VA joints examination, also in April 2006.  The examiner noted he had reviewed the claims folder in his report.  The Veteran was noted to have complaints of bilateral shoulder pain, elbow pain, and hand pain.  In particular, the Veteran said he had had pain his shoulders for years.  He also had had some popping but no pain.  He said that he had not had any injuries to his shoulders.  The Veteran also said he had some pain with popping of his joints of his hands.  There was no history of trauma.  The Veteran said he would have clicking and popping but no pain. In regard to his elbows, the Veteran said he had some elbow popping and pain in the left elbow over the last year with his last flare-up approximately one month earlier.  He self-treated with Motrin and the pain went away.  The veteran denied any pain in the elbows or hands at the time of the examination.  He also denied that his complaints involving his shoulders, elbows, and hands caused any problems with his activities of daily living. 

The examiner reported that the Veteran had some crepitus with range of motion of the shoulders but no pain.  There was no evidence of impingement.  The Veteran had active and passive ranges of motion of 0 to 170 degrees for abduction, 0 to 175 degrees for forward flexion, external rotation to 30 degrees and internal rotation to 90 degrees.  There was no pain with the motion.  The examiner said the Veteran had strength of 5/5 bilaterally.  There was no additional limitation with repeated testing.  

In regard to the hands the examiner said there was no tenderness to palpation to the interphalangeal (IP) joints, metacarpophalangeal (MCP) joints of the hands bilaterally.  The Veteran was said to have good grip strength with 5/5 bilaterally.  No popping was noted on examination of all of the fingers.  The examiner said the Veteran had full active and passive range of motion for all of the fingers with IP joints from 0 to 90 degrees and MCP joints 0-90 degrees without pain. 

The examiner reported that the Veteran had a full range of active and passive motion for both elbows.  He said there was a range of motion of 0 to 160 degrees bilaterally without pain.  Supination was to approximately 80 degrees and pronation to approximately 90 degrees without pain.  No popping was noted on examination and there were no limits to range of motion on testing. 

The examiner noted that x-rays of each shoulder, elbow, and both hands showed no evidence of fracture, dislocation, degenerative changes or lesions.  The impression was that the right and left shoulder were normal, there was popping of undetermined etiology, bilateral hand painless popping that was possibly early degenerative joint disease (DJD) in the hand joints, and bilateral painless popping in the elbows that was also described as possible early DJD. 

The Veteran's claim was denied in July 2006.  The RO adjudicated the claim based on whether direct service connection for the claimed disorders could be established.  The RO did not consider the possibility of a disability due to an undiagnosed illness under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2012).  The statement of the case (SOC) also did not include a discussion of the above statutory and regulatory provisions in the confirmed denial of the claim.  

Service connection may be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic disorders, such as psychoses and arthritis, for example, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 at 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2012).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) not limited to irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

As noted, the Veteran did serve in Southwest Asia.  He has been recognized for that service by way of his medal.  His STRs show him to be in Qatar during his first period and again for part of his second deployment.  In addition to the evidence provided by his medal, Qatar is one of the countries specifically listed by regulation that must be considered for service in Southwest Asia.  See 38 C.F.R. § 3.317(d)(4).

As such, the matter was remanded in March 2009 so that the Veteran could be examined to determine whether the claimed joint pain was related to his service in Southwest Asia.  More specifically, the examiner was asked to follow the established protocol for undiagnosed illness examinations, and, in regard to any disorder that is diagnosed, the examiner was requested to provide an opinion as to the likely etiology thereof.  

The Veteran presented to the scheduled VA examination in May 2009, and continued to report the same joint pain as previously described.  The Veteran reported pain in the shoulders, elbows and fingers.  Upon examination of the Veteran's shoulders, elbows and fingers, including x-ray studies of the same, the assessment was normal bilateral shoulder exam; normal right elbow exam; normal bilateral hand and finger examination; and, residuals of left elbow lateral epicondylitis, described as an "overuse syndrome" less likely than not related to the Veteran's service.  

In a January 2010 remand, the Board determined that the May 2009 examination was inadequate for purposes of establishing whether service connection is warranted for the Veteran's claims on appeal.  First, the examination did not follow established protocol for undiagnosed illness examinations.  For example, the May 2009 examiner did not opine as to whether the Veteran's unexplained joint pain was as likely as not part of a chronic multi-symptoms illness manifested by joint pain.  Similarly, the examiner did not consider whether the Veteran was suffering from fibromyalgia.  Furthermore, the examiner did not address the Veteran's complaints of ligament damage, something that wouldn't necessarily show up on an x-ray.  

Moreover, as to the one diagnosed disability of left elbow lateral epicondylitis, the examiner opined that it was caused by overuse, and not due to service.  However, the Veteran served on active duty for over twenty years and the examiner never opined as to whether the Veteran's left elbow epicondylitis as likely as not had its onset during service, regardless of the cause.  

In light of the foregoing, the January 2010 remand directives included scheduling the Veteran for a VA Gulf War protocol examination to determine the current nature and likely etiology of any qualifying chronic disability pursuant to 38 C.F.R. § 3.317.  

In March 2010, the Veteran underwent a VA General Medical examination as well as a VA orthopedic examination of the left elbow.  At the General Medical examination, the examiner noted a review of the claims file, as well as the Veteran's reported history of joint pain in the arms, hands, shoulders, fingers, wrist, knees and feet, which was getting progressively worse over the years.  In addition, the Veteran noted stiffness, limited motion and swelling of the shoulders, elbows, wrists, fingers, neck, spine, knees, feet, and toes.  The examiner noted that the Veteran had a good response to his current treatments, which included Acetaminophen, Cyclobenzaprine, Etodolac, Tramadol, and dietary supplements.  The diagnosis was generalized arthritis and epicondylitis of the left elbow.  The examiner referred to the March 2010 orthopedic examination for more detail.  

The March 2010 orthopedic examination noted that the Veteran had resolved lateral epicondylitis, with a current normal left elbow.  In addition, the examiner noted that the Veteran had "some generalized aches which are being evaluated for fibromyalgia by the internal medicine specialists about his shoulders, elbows and hands."  

The Veteran presented for a VA rheumatology examination in May 2010 to address the question of whether he might have a diagnosis of fibromyalgia given his complaints of joint pain in the shoulders, elbows and fingers.  The examiner noted that the Veteran continued to take omega-3 fatty acid, etodolac and flexeril for his joint pain.  The Veteran reported that he did not experience popping as before and had no myalgia.  The Veteran noted that his joint pain was controlled with medication but when he does not take the medication the pain level is 5/10.  The Veteran denied excessive fatigue or tiredness and he reported no paresthesia.  On examination the Veteran had full range of motion of the elbows and fingers with only minimal limitation of internal rotation on both shoulders.  No tenderness or swelling was noted in any joint.  X-rays were normal.  The diagnosis was non-specific pain in the elbows, shoulders, and hands.  The examiner opined that the Veteran did not have fibromyalgia as he had on and off pain that was completely relieved with current medication.  

In a May 2010 addendum to the March 2010 examination specific to the left elbow, a VA physician noted a review of the March 2010 examination report as well as the rest of the claims file, and opined that, based on the Veteran's history and repetitive activities while employed in the service, it was highly likely that the Veteran's lateral epicondylitis had onset during his time in the service.  The physician reiterated that due to the fact that the Veteran had an overuse syndrome that was highly associated with his activity levels and his nature of work associated with his time in service, it was highly likely that the Veteran had a bilateral epicondylitis onset during his time in the service.  

Based on the foregoing opinion, the RO issued a May 2011 rating decision granting service connection for left elbow lateral epicondylitis, with an initial noncompensable disability rating assigned effective from October 19, 2005.  Despite this grant of service connection for left elbow epicondylitis, the symptoms of which have since resolved, the issue of whether the Veteran has joint pain in the left elbow as a manifestation of an undiagnosed illness must still be addressed, particularly because the Veteran reports continued joint pain in the left elbow if he does not take his medication.  Further, the Veteran reports the same kind of pain in the left elbow as he reports in the other joints addressed in this claim.  

Meanwhile, however, the Veteran had not yet been afforded a Gulf War protocol examination and no opinion had been obtained as to whether the Veteran's joint pain was, as likely as not, a symptom of an undiagnosed illness, although the May 2010 rheumatology examiner did offer a diagnosis of "non-specific pain" in the elbows, shoulders and hands.  

The Veteran's claims file was sent to another VA examiner for an addendum in June 2011 to comply with the remand directives which requested a medical opinion on the likely etiology of the Veteran's joint pain in the shoulders, elbows and fingers, to include whether the joint pain was, as likely as not, part of an undiagnosed illness as a result of his Gulf War service.  The physician reviewed the claims file in full, including the orthopedic and rheumatologic examinations and addendums thereto, and opined that the Veteran's complaints of pain in the shoulders, elbows and fingers were not of an orthopedic pathology, and were part of an undiagnosed multi-symptoms illness as he described in his appeal.  

In sum, the Veteran has reported joint pain that he states began during service in the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317(a)(i) (2012).  The Veteran is certainly competent to report joint pain in this shoulders, elbows and fingers.  Moreover, there is no reason to doubt his credibility in this regard.  The Veteran has repeatedly stated that his joint pain is controlled with medication, but returns as soon as he stops taking the medication.  His statements regarding the onset and continuity of his joint pain are found competent and credible.  

Furthermore, no medical professional has been able to account for the Veteran's joint pain of the shoulders, elbows and fingers.  Although one examiner noted epicondylitis, which was later noted to be resolved, the VA rheumatologist in May 2010 was unable to determine the cause of the joint pain; and, the VA physician in June 2011 who indicated an extensive review of the claims file, opined that the Veteran's reports of joint pain in the shoulders, elbows and fingers were not part of an orthopedic process, and were part of an unexplained multi-symptom illness.  

There is no contradictory opinion of record.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, service connection is warranted in this case.  The Veteran filed his claim prior to service discharge, and his reports of joint pain are found to be competent and credible.  These findings, along with the opinion of the VA physician from June 2011, as well as the 2010 rheumatologist's inability to account for such pain, provide the requisite evidence to grant this claim.  For these reasons, service connection for a chronic undiagnosed illness manifested by joint pain in the shoulders, elbows and fingers is warranted.  38 C.F.R. § 3.317.  


ORDER

Resolving all doubt in the Veteran's favor, service connection for joint pain and popping of the shoulders, elbows and fingers as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317, is granted. 




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


